DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/2/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 1/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9848789 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 21, 34 and 39, at the time the application was filed, the applicant did not have possession of the limitation “where the media can enter and exit the cavity only through the distal opening”. As set forth in paragraph 0061, it appears that the media is only described in the specification as exiting the catheter through a vent hole that is incorporated near the proximal end of the catheter. Therefore, if the media is intended to exit, this would be done through the vent hole. The specification does not describe the “entry” of the media or exiting of the media through the port. There is no disclosure of the media exiting the port, but rather, the vent hole. Perhaps 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 21-24, 26-36, 38-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20080139959 A1 to Miethke et al. (hereinafter, Miethke).
Regarding claims 21, 34 and 39, Miethke discloses an implantable apparatus for measuring intracranial pressure (ICP) in a head (implantable device for intracranial pressure measurement, paragraph 0194; Fig. 21), comprising inter alia: 
a pressure conduction catheter/cavity (housing 1) having a proximal end (upper side 81), a distal end (tube 87 at its end remote from the housing, paragraph 0197) and a flow path (all interior space of housing 1, Fig. 21), wherein the distal end is configured to extend into the head through a hole in the head (free end of tube 87 to a location of the brain, paragraph 0197); 
a port on the pressure conduction catheter (tube 87 is open at its distal end, paragraph 0197), configured to allow the flow path between a sensor (measurement chamber 83, with transfer medium 5 and microchip 4, paragraph 0197) and intracranial fluid to fill with media, to provide a pressure conductive path following implantation through the hole (note that housing 1 is full of media and when is use, intracranial fluid; when completely full, the pressure of the brain fluid at the location of entry is transferred via the membrane 3 to the microchip 4 in the measurement chamber 83, paragraph 
the sensor in pressure communication with the flow path of the pressure conduction catheter and configured to obtain data indicative of the ICP at the port (when completely full, the pressure of the brain fluid at the location of entry is transferred via the membrane 3 to the microchip 4 in the measurement chamber 83, paragraph 0197).  
Regarding claims 22, 36 and 40, Miethke discloses where the media comprises gas (paragraph 0079).
Regarding claim 23, Miethke discloses wherein the media comprises liquid (transfer medium, e.g., a liquid).  
Regarding claims 24 and 37, Miethke discloses wherein the sensor comprises a diaphragm (membrane 3) configured to deform in response to changes in ICP at the port (when completely full, the pressure of the brain fluid at the location of entry is transferred via the membrane 3 to the microchip 4 in the measurement chamber 83, paragraph 0197).  
Regarding claim 26, Miethke discloses wherein the diaphragm is coupled to the proximal end of the pressure conduction catheter (membrane 3 is coupled to the proximal end 81, Fig. 21).  
Regarding claims 27 and 38, Miethke discloses a processor configured to receive the obtained data and determine the ICP based at least in part on the obtained data (evaluation unit, paragraph 0199).  

Regarding claim 29, Miethke discloses an implant body coupled with the proximal end of the pressure conduction catheter (connection region 85).  
Regarding claim 30, Miethke discloses wherein the sensor comprises a diaphragm (membrane 3) that is coupled with the implant body (membrane 3 is coupled with implant body 85, Fig. 21).  
Regarding claim 31, Miethke discloses wherein the diaphragm and implant body are unibody (Fig. 21).  
Regarding claims 32 and 33, Miethke discloses wherein the media is configured to serve as a barrier to prevent direct contact between the intracranial fluid and the sensor (the media serves as a barrier, because the pressure is transferred to the media by way of the membrane, and such a setup prevents direct contact between the intracranial fluid and the sensor).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 25 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miethke in view of US 6533733 B1 to Ericson et al. (hereinafter, Ericson).
Miethke discloses the claimed invention as set forth and cited above except for expressly disclosing wherein the sensor further comprises a strain gauge configured to obtain data indicative of deformation of the diaphragm.  However, Ericson teaches that . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.